Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 5, 2011, which, to the extent appealed from, after a hearing, found that respondent mother had willfully and without just cause violated a prior order of disposition, revoked a prior order of supervision, and placed the subject child in the custody of the Commissioner of Social Services, unanimously affirmed, without costs.
Respondent failed to preserve her hearsay objections, and we decline to review them (see Matter of Kaila A. [Reginald A.— Lovely A.], 95 AD3d 421, 421 [1st Dept 2012]). Nor did respondent preserve her argument regarding the applicable standard of proof for finding a violation of an order of supervision. In any event, a preponderance of the evidence supports the court’s finding that respondent had violated the terms of a prior order of disposition by allowing her son to see his father (Family Ct Act §§ 1046 [b] [i]; 1072 [a]; see Matter of Breeyanna S., 45 AD3d 498 [1st Dept 2007], lv denied 10 NY3d 706 [2008]; Matter of Aimee J., 34 AD3d 1350, 1350-1351 [4th Dept 2006]).
*442Family Court did not violate respondent’s right to due process by denying her application for an adjournment of the proceedings to allow further testimony. Family Court providently exercised its discretion in denying the application, as respondent’s counsel offered no proof as to how the proposed testimony would be relevant to the subject child’s best interests (see Matter of Venditto v Davis, 39 AD3d 555 [2d Dept 2007]). Concur— Mazzarelli, J.E, Friedman, Catterson, Renwick and Freedman, JJ.